 SOUTHERN HEALTH CORPSouthern Health Corp.d/b/a Corydon Nursing Homeand District Union Local 227, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Case 25-CA-5412August 1, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDY151Show Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentUpon a charge filed on February 14, 1973, by Dis-trictUnion Local 227, Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,herein called the Union, and duly served on SouthernHealth Corp. d/b/a Corydon Nursing Home hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the Acting Re-gional Director for Region 25, issued a complaint onMarch 16, 1973, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 29, 1973,following a Board election in Case 25-RC-4968 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commencingon or about January 29, 1973, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 28, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 4, 1973, counsel for the General Counselfiled directly with the Board a Motion to Strike Por-tions of Respondent's Answer and Motion for Sum-mary Judgment. Thereafter, on April 10, 1973,Respondent filed opposition thereto. Subsequently,on April 12, 1973, the Board issued an order transfer-ring the proceeding to the Board and a Notice To'Officialnotice istaken of the record in the representation proceeding,Case 25-RC-4968,as the term"record" is defined in Secs 102.68 and 10269(f) of the Board's Rules and Regulations,Series 8, asamended SeeLTVElectrosystems, Inc, 166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C.A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A. 7, 1968), Sec 9(d) of the NLRAThe record herein indicates that after the electionconducted pursuant to a Stipulation for CertificationUpon Consent Election in the underlying representa-tion case, the tally of ballots served on the partiesindicated that a majority of the eligible voters had casttheir ballots for the Union. Thereafter, the Respon-dent filed a series of three objections to the Union'sconduct, the first of which related to certain allegedunion misrepresentations concerning both the finesthe Union could assess and the wages and other con-ditions of employment which the Union was able toobtain for its members from other local employers.The Respondent contended that the alleged misrepre-sentations had an impact sufficient to affect the re-sults of the election. Thereafter, the Regional Directorconducted an investigation and issued his report inwhich he concluded that the alleged misrepresenta-tions did not constitute substantial departures fromthe truth and/or were insufficient in impact to war-rant setting aside the election and recommended thatthe three objections be overruled and the Union certi-fied. The Respondent then filed exceptions to the Re-gionalDirector's report in which it disputed theRegional Director's conclusions only with respect toObjection 1.In its Decision and Certification of Representative,'the Board, however, adopted the Regional Director'sfindings and recommendations because the excep-tions relating to the misrepresentation allegations ofObjection 1 raised no material or substantialissues offact or law warranting reversal of the Regional Direc-tor and because no exceptions were filed with respectto the Regional Director's recommendations to over-rule Objections 2 and 3.By its denials in its answer to the complaint, theRespondent contends that the above alleged misre-presentations vitiate both the Union's certificationand majority status and thus appears to be reiteratingissues previously raised and determined in the under-lyingrepresentationproceeding.Similarly,theRespondent's request for a hearing on the substantial-ity and materiality of the Union's alleged misrepre-2 201 NLRB No 63205 NLRB No. 13 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentations, made for the first time in its Opposition totheGeneral Counsel's Motion for Summary Judg-ment, raises a previously determined representationcaseissue.ByourdeterminationthattheRespondent's exceptions to the Regional Directorrecommending that Objection 1 be overruled raisedno substantial and material issue of fact or law war-ranting reversal of the Regional Director, we neces-sarilydecided that an evidentiary hearing is notrequired.'It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.'On the basis of the entire record, the Board makesthe following:the State of Indiana.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDDistrictUnion Local 227, Amalgamated Meat Cut-ters and ButcherWorkmen of North America, AFL-CIO, is a labor organization withinthemeaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesof the Respondent at its Corydon, Indiana, nurs-ing home facility, but excluding all office clericalemployees,allprofessionalemployees,allguards, and all supervisors as defined in the Act.2.ThecertificationFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSouthern Health Corp., d/b/a Corydon NursingHome, which is, and has been at all times materialherein, a corporation duly organizaed under, and ex-isting by virtue of, the laws of the State of Indiana,maintainsa principal office and place of business atCorydon, Indiana, where it is, and has been at alltimes material herein, continuously engaged in thebusinessof operating a proprietary nursing home andproviding related services.During the past year, a representative period, Re-spondent, in the course and conduct of its businessoperations, received gross revenues in excess of$100,000 and purchased and received goods valued inexcess of $5,000, which were transported to its facilityin interstate commerce directly from States other than3 See alsoModine Manufacturing Company,203 NLRB No 774 SeePittsburgh Plate Glass Co v NLRB ,313 U S 146, 162 (1941), Rulesand Regulationsof the Board,Secs102 67(f) and 102 69(c)' In view ofour determination herein,we find it unnecessary to rule uponthe General Counsel's Motion to Strike Portions of the AnswerOn May 19, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 29, 1973, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about January 29 and February2, 1973, and at all times thereafter, the Union hasrequested the Respondent to bargain collectively withit as the exclusive collective-bargaining representativeof all the employees in the above-described unit.Commencing on or about January 29, 1973, and con-tinuing at all times thereafter to date, the Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representativefor collective bargaining of all employees in said unit. SOUTHERN HEALTH CORP.Accordingly, we find that the Respondent has,since January 29, 1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Southern Health Corp. d/b/a Corydon NursingHome is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.DistrictUnion Local 227, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.All full-time and regular part-time employees of153theRespondent at its Corydon, Indiana, nursinghome facility, but excluding all office clerical employ-ees, all professional employees, all guards, and allsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since January 29, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective-bargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 29, 1973, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, SouthernHealth Corp. d/b/a Corydon Nursing Home, Cory-don, Indiana, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with District Union Local 227,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All full-time and regular part-time employeesof the Respondent at its Corydon, Indiana, nurs-ing home facility, but excluding all office clericalemployees,allprofessionalemployees,allguards, and all supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which the 154DECISIONS OFNATIONALLABOR RELATIONS BOARDBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Corydon, Indiana, nursing home fa-cility copies of the attached notice marked "Appen-dix." 6 Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to bargain collectively con-cerning ratesof pay,wages, hours,and otherterms and conditions of employment with Dis-trictUnionLocal 227,Amalgamated Meat Cut-ters and Butcher Workmen of North America,AFL-CIO,as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOTin any like or related manner in-terfer with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargain with the above-namedUnion,as the exclusive representative ofall employees in the bargaining unit describedbelow,with respect to ratesof pay,wages, hours,and other terms and conditions of employment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time and regular part-time employ-ees employedat our Corydon,Indiana, nurs-ing home facility,but excluding all officeclerical employees,all professional employees,all guards, and all supervisors as defined in theAct.SOUTHERN HEALTH CORPD/B/A CORYDON NURSINGHOME(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.